Citation Nr: 1546179	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-09 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disability, to include Major Depressive Disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1980 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2010 and August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, respectively, denied service connection for a psychiatric disability, and declined to reopen a previously denied claim of service connection for bilateral hearing loss.

In May 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in May 2014, at which time the claim of service connection for bilateral hearing loss was reopened and both issues were remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for a right ankle disability was also before the Board in May 2014; subsequently, this issue was granted by the RO in a November 2014 decision.  Thus, it is no longer in appellate status.

The issue of entitlement to service connection for an acquired psychiatric disability is REMANDED to the Appeals Management Center (AMC) in Washington, D.C.  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

Bilateral hearing loss disability has not been shown.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In March 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in July 2010, May 2011, October 2012, August 2014, and September 2014.  The Veteran submitted a statement in January 2012 asserting that the VA audiologist who administered the first two examinations for hearing loss was either incompetent or biased because of her certification that there were no valid test results.  Subsequent examinations were performed by a different provider and the September 2014 VA examination report includes an explanation for the continued lack of valid test results.  As such, the Board finds that there is no evidence that the VA hearing loss examinations or accompanying opinions were inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's statements assert and service records support that he was assigned to artillery units in service.  As such, his exposure to hazardous noise in service is conceded.  However, exposure to acoustic trauma alone is not enough to satisfy the requirements for service connection.  A resulting disability linked to such exposure is required.

The Veteran's service treatment records show no complaints, diagnosis, or treatment of hearing loss or other ear problems in service.  Both the 1980 service entrance examination and the 1985 service separation examination showed clinically normal hearing and there was no evidence of a significant threshold shift in service in either ear.  

The Veteran was provided with VA audiometric examinations in May 2011, December 2011, and October 2012.  On each of these occasions, the examining audiologist recorded the findings of pure tone thresholds in both ears as CNT (could not test) or CND (could not determine) at 500, 1000, 2000, 3,000, and 4000Hertz.  The examiners stated that the results could not be considered valid due to the extremely poor SRT-PTA agreement. 

At the October 2012 VA examination, the Veteran demonstrated 100 percent word recognition ability bilaterally with speech presented at 45dB HL, a considerably lower decibel level from those found in the other testing.  The audiologists reported that the test results were not valid for rating purposes, and explained that the speech discrimination score was not appropriate for this Veteran because of inconsistencies between pure tone average and speech discrimination scores that made combined use of pure tone average and speech discrimination scores inappropriate.  The examiner also noted that the Veteran's service treatment records showed normal hearing at service entrance and service separation, with no significant threshold shifts.  Two unusually marked audiogram cards were found that the examiner found puzzling.  One, dated in January 1985, seemed to indicate a flat reduction of hearing in both ears, suggestive of poor headphone placement or poor testing methods, especially in light of a traditional audiogram in February 1985 which showed normal hearing.  

In addition, September 2014 an opinion was obtained from a VA audiologist who reviewed all of the VA examination results as well as the evidence of the earlier audiograms performed for treatment purposes in July 2010, June 2011, and November 2011.  The clinical note from July 2010 showed evidence of hearing loss at 8000 Hertz in the right ear, but otherwise normal hearing, as well as excellent word recognition scores in both ears.  A private audiogram from June 2011, available in graph form only, demonstrates hearing loss in both ears, with pure tone thresholds of 40 and 45 decibels, but speech recognition scores of 100 percent at 35 decibels.  The clinical note from the November 2011 evaluation included a diagnosis of bilateral moderately-severe to severe sensorineural hearing loss, but also noted that there were inconsistent results between pure tone averages and speech recognition thresholds.  The September 2014 opinion noted that all of the audiograms between 2010 and 2012 showed the same basis of invalidity and that the July 2010 clinical test actually showed normal hearing under 38 C.F.R. § 3.385.  For this reason, the examiner reiterated her opinion that there was insufficient evidence to find that the Veteran had a hearing loss disability for VA purposes as a result of his military service.

Despite the Veteran's report of onset of symptoms in service and the lay statement provided by a fellow serviceman, there is no evidence that he suffered from hearing loss as defined by VA during his time in service, and service connection can therefore not be granted on that basis.  Likewise, there is no evidence to indicate that the Veteran was diagnosed with sensorineural hearing loss within one year of his leaving active duty in April 1986 and service connection on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 is therefore not warranted.

More importantly, there has been no competent medical evidence showing that the Veteran has current hearing loss disability under 38 C.F.R. § 3.385.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in the absence of proof of current disability, there can be no valid claim since service connection presupposes a current diagnosis of the condition claimed).  See also Palczewski v. Nicholson, 21 Vet.App. 174 (2007) (upholding VA's regulation requiring hearing loss for VA disability purposes to meet the requirements of 38 C.F.R. § 3.385).  This has not been shown in this case, because no valid test results that comply with 38 C.F.R. § 3.385 can be obtained.   Where 38 C.F.R. § 3.385 is not met, hearing loss disability is not shown.

The Board has considered the Veteran's contentions in support of his claim, as well as lay statement submitted by friends and by his wife that discuss the fact that he complains of hearing loss and constantly speaks in a loud voice because of his difficulty in hearing.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hearing loss disability falls outside the realm of common knowledge of a lay person.  That is, although the Board readily acknowledges that Veteran is competent to describe difficulty hearing and the Veteran's friends and family are competent to describe difficulty in making themselves heard by him, there is no indication that any of these individuals, including the Veteran, are competent to provide lay evidence that his hearing loss meets the requirements of 38 C.F.R. § 3.385 to constitute a disability under VA regulations.  Such a finding requires clinical testing which is beyond the competency of a lay person.  Accordingly, this lay evidence does not constitute competent medical evidence of a current disability and lacks probative value.

The Board has considered the concerns raised by the Veteran in January 2012 as to why the VA examination reports yielded findings of invalidity but audiograms for treatment purposes were still deemed valid.  The VA examination results are required to meet a certain level of validity for diagnosis because of the strict standard for meeting the VA definition of hearing loss disability in 38 C.F.R. § 3.385.  That definition, demonstrating an objective level of disability, cannot be established in this case because of the invalid test results.  However, the testing done for treatment purposes is not required to meet such a standard but can be based on the audiometric results in order to address the Veteran's subjective symptoms of difficulty hearing.

In arriving at the decision to deny the service connection claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable here.  38 U.S.C.A. § 5107(b).  As such, the claim is denied.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran also seeks service connection for an acquired psychiatric disability, to include Major Depressive Disorder and PTSD.  The matter was previously remanded in May 2014 with instructions to seek a new psychological examination.  The remand instructions specified that the examiner should "specifically consider and address the lay statements offered by the Veteran and others with respect to symptoms manifested in service and since service[.]"  The August 2014 examination, with November 2014 addendum did not specifically address the lay evidence and is therefore inadequate.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that any current acquired psychiatric disability, to include PTSD and Major Depressive Disorder, was incurred in or aggravated by his military service.  The examiner should specifically consider and address the lay statements offered by the Veteran and others with respect to symptoms manifested in service and since service.  The examiner is advised that consideration of the Veteran's service is not limited to the specific stressor incidents he has identified, particularly with respect to diagnoses other than PTSD. 

In rendering an opinion, the examiner should also comment on the specific findings of previous examinations, to include the August 2014 examination with November 2014 addendum.

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


